We have carefully examined the so-called "Supplemental Transcript of Record of Proceedings in the Circuit Court" in the above entitled cause and we cannot determine whether it contains all pleadings filed and facts established since the mandate was issued by this court in this litigation. The challenged order is necessarily based on such facts and pleadings and in view of the incompleteness of the record we cannot say that error on the part of the chancellor has been clearly made to appear. Because of this state of the record the petition for certiorari is denied.
BROWN, C. J., TERRELL, CHAPMAN, and THOMAS, JJ., concur.